 

Exhibit 10.1

SECOND AMENDMENT TO THE

EMPLOYMENT AGREEMENT

This SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”) is entered
into on February 28, 2014 (the “Amendment Effective Date”), by and between DDR
Corp., an Ohio corporation (“DDR” or the “Company”), and Christa A. Vesy
(“Executive”).

Executive has been and is now employed by and serving DDR as its Executive Vice
President & Chief Accounting Officer.  Executive and DDR are currently parties
to an Employment Agreement, dated February 29, 2012 and amended by the First
Amendment thereto, dated February 27, 2013 (the “Current Agreement”), that
reflects the terms pursuant to which Executive has been serving DDR.  The Board
of Directors of DDR (the “Board”), on behalf of the Company, and Executive
desire to enter into this Amendment to amend the Current Agreement to reflect
the terms pursuant to which Executive will continue to be employed by and serve
DDR (the Current Agreement as so amended, the “Amended Agreement”).  Certain
capitalized terms used in this Amendment without definition have the meanings
ascribed to them in the Current Agreement.

DDR and Executive agree, effective as of the Amendment Effective Date, as
follows:

1. Amendment and Restatement of Section 1 of the Current Agreement.  Section 1
of the Current Agreement is hereby amended and restated in its entirety as
follows:

“1. Employment, Term.  DDR engages and employs Executive to render services in
the administration and operation of its affairs as its Executive Vice President
& Chief Accounting Officer, reporting directly to DDR’s Chief Executive Officer
(the “CEO”), DDR’s Chief Financial Officer (“CFO”) or DDR’s Senior Executive
Vice President of Leasing and Development, as applicable, all in accordance with
the terms and conditions of this Agreement, for a term extending from the
Effective Date through February 28, 2015.  The period of time from the Effective
Date until February 28, 2015 is sometimes referred to herein as the “Contract
Period.” ”

2. Counterparts.  This Amendment may be executed in separate counterparts, each
of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

3. Entire Agreement.  The Amended Agreement, consisting of the Current Agreement
as amended as of the Amendment Effective Date by the Amendment, constitutes the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.

4. Continuing Effectiveness.  Except as otherwise provided herein, the Current
Agreement shall continue in full force and effect in accordance with its terms.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, DDR and Executive have executed this Amendment as of the
date first written above.

 

 

 

DDR CORP.

 

 

 

 

 

 

By:

/s/ Daniel B. Hurwitz

 

 

 

Daniel B. Hurwitz, Chief Executive Officer

 

 

 

 

 

 

 

/s/ Christa A. Vesy

 

 

 

Christa A. Vesy

 

 